IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
RICHARD DAMON COGER,

             Appellant,

 v.                                                  Case No. 5D16-1911

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 20, 2017

Appeal from the Circuit Court
for Orange County,
Thomas W. Turner, Judge.

James S. Purdy, Public Defender, and
Robert Jackson Pearce III, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


      AFFIRMED. See Chapa v. State, 159 So. 3d 361, 362 (Fla. 4th DCA 2015);

Williams v. State, 143 So. 3d 423, 424 (Fla. 1st DCA 2014); Lopez v. State, 135 So. 3d
539, 540 (Fla. 2d DCA 2014).



SAWAYA, ORFINGER and EDWARDS, JJ., concur.